UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2011 CyberOptics Corporation (Exact name of registrant as specified in its charter) Minnesota (0-16577) 41-1472057 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 5900 Golden Hills Drive Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) (763) 542-5000 (Registrants telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On April 25, 2011, CyberOptics Corporation published a press release providing information regarding its results of operations and financial condition for the quarter ended March31,2011. Item 9.01.Financial Statements and Exhibits Exhibit 99Press Release Dated April 25, 2011. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CYBEROPTICS CORPORATION By /s/Jeffrey A. Bertelsen Jeffrey A. Bertelsen, Chief Financial Officer Dated:April 25, 2011
